DETAILED ACTION
Claims 1, 5, 8-11, 14-17, 20, 22, 23, 25 and 27-32 are pending in the Instant Application. 
Claims 1, 5, 8, 9, 17, 20, 22, 23, 27 and 28 are allowed. 
Claims 10, 11, 14-16, 25 29, 30 and 32 are rejected (Final Rejection). 
Claim 31 is objected to. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 10, 11, 14-16 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 10 recites “Computer storage media,” but the specification of the Instant Application does not explicitly distinguish the “computer storage media” from transitory media that is considered non-statutory. While [0016] of the specification recites “computer-readable media may comprise computer storage media and communication media,” this does not explicitly state that the computer storage media could not also be 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.






Claims 29, 30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai, United States Patent No. 6,839,741, in view of Shappell et al. (“Shappell”), United States Patent Application Publication No. Saliba et al. (“Saliba”), United States Patent Application Publication No. 2007/0198657.

As per claim 29, Tsai discloses a method comprising: 
storing a local file at a first location on a computing device ([Col 4, lines 39-60] wherein the user chooses to upload a local file from the sender’s computer, which indicates that the local file (attachment) is stored at a first location on the sender’s computer);
storing a shared version of the local file at a shared location on a network share remote from and accessible by a plurality of computing devices including the computing ([Col 4, lines 61-67] and [Col 5, lines 1-8] wherein a shared version of the local file is stored on the web server and which is downloaded by recipients i.e. accessible by a plurality of computing devices); 
creating a link comprising an address that represents a location of the shared version of the local file at the shared location location ([Col 5, lines 9-25] wherein a URL is created to include in the email); but does not disclose inserting the link into metadata of the local file that is stored at the first location on the computing device such that the link within the metadata of the local file is used to identify that the local file is shared and is used to access from the local file at the first location the shared version stored at the shared location; and in response to opening the local file on the computing device after the link is inserted within the metadata and identifying that the local file is shared using the link, causing a user interface that includes a selectable option to be presented, the selectable option enabling a selection to open the shared version of the local file that, when selected, opens the shared version of the local file at the shared location on the network share using the link. However, Shappell teaches inserting the link into metadata of the local file that is stored at the first location on the computing device such that the link within the metadata of the local file is used to identify that the local file is shared  ([0076] wherein the metadata is only inserted when the file is available i.e. shared) and is used to access from the local file at the first location the shared version stored at the shared location ([0078] wherein the link to where the shared local file is stored at that first location is added to the metadata); and in response to opening the local file on the computing device after the link is inserted within the metadata and identifying that the local file is shared using the link, causing a user interface that includes a ([0082] wherein when a user opens the file and it is available on the machine, the link added as noted above, wherein only shared files include links, a dialog box opens for a file transfer); but does not teach where that dialog box includes a selectable option to be presented, the selectable option enabling a selection to open the shared version of the local file that, when selected, opens the shared version of the local file at the shared location on the network share using the link. However, Saliba teaches where that dialog box includes a selectable option to be presented, the selectable option enabling a selection to open the shared version of the local file that, when selected, opens the shared version of the local file at the shared location on the network share using the link ([0036]-[0037] wherein user may be provided additional options including to use a linked copy to open a server copy (shared version)).
Tsai and Shappell teach sharing a link for a document to allow for sharing. One could include the link from Tsai, in the metadata as noted in Shappell to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the time of invention to combine the method of storing shared versions of files in a shared location as in Tsai with the link stored in the metadata in Shappell in order to quickly direct the user to the correct location for the shared file. Both Tsai and Saliba allow multiple users to access a shared file. One could use the option to retrieve the shared file from a remote location as in Saliba with the sharing of files in Tsai to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the time of invention to combine the method of linking to a shared file with the link in the metadata as taught in Tsai and Shappell with the option to open the shared version in Saliba in 

As per claim 30, note the rejection of claim 29 where Tsai, Shappell and Saliba are combined. The combination teaches the method of Claim 29. Tsai further discloses wherein the shared version of the local file being stored at the shared location is an uploaded copy of the local file stored at the first location ([Col 4, lines 39-60] wherein the user chooses to upload a local file from the sender’s computer to the shared location (server)).  

As per claim 32, note the rejection of claim 29 where Tsai, Shappell and Saliba are combined. The combination teaches the method of Claim 29. Tsai further discloses wherein the local file being stored at the first location is a downloaded copy of the shared version of the local file being stored at the shared location ([Col 5, lines 1-7] wherein the file is downloadable).

Allowable Subject Matter


Claims 1, 5, 8, 9, 17, 20, 22, 23, 27 and 28 are allowed. See the Office Action from 19 April 2021 for the REASONS FOR ALLOWANCE by the Examiner. 
Claims 10, 11, 14-16 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 19 July 2021 have been fully considered but they are not persuasive. 
As per claim 29, Applicant states that:
“the cited references fail to teach or disclose at least "inserting the link into metadata of the local file that is stored at the first location on the computing device such that the link within the metadata of the local file is used to identify that the local file is shared and is used to access from the local file at the first location the shared version stored at the shared location [on a network share remote from and accessible by a plurality of computing devices including the computing device]."

Upon initial review during the interview, Examiner did believe the prior to be silent on “the link within the metadata of the local file is used to identify that the local file is shared.” However upon further review, Shappell describes only including the metadata when the file is available as described in [0076], which states “metadata is transmitted to all members when files become available.” Shappell goes on to teach these limitations in [0078] which states:
 “the name and path to the file are included in the metadata of a transmitted shared file.  In addition, an identifier for the container of the shared file is provided as well as the location of the machine on which the file resides.  An indication of the type of file, the file size and modification date are also included.  Optionally, the transmitted file may include a thumbnail and Uniform Resource Locator for the icon associated with the shared file.”

. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168